— Appeal by defendant from (1) a judgment of the Supreme Court, Kings County, rendered July 30, 1973, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence, and (2) (by permission) an order of the same court, dated January 30, 1974, denying, after a hearing, his motion to vacate the judgment. Judgment and order affirmed. After the hearing on defendant’s motion, held on December 14, 1973, the Criminal Term found that defendant’s plea of guilty was entered *932voluntarily after consulting with Legal Aid counsel, that defendant was fully aware of the consequences of the plea, that there was no coercion and that all the legal requirements were strictly observed. The record in this appeal supports the determination. Martuscello, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.